Citation Nr: 1012424	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
previously denied claim for service connection for ptosis 
(now claimed as vision problems).

2.  Entitlement to service connection for residuals of loss 
of teeth due to periodontitis, to include as due to his 
service-connected residuals of a fractured jaw.


REPRESENTATION

Appellant represented by:	Barbara Locke, Attorney at Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1976 to June 
1982.

This appeal to the Board of Veterans' Appeals (Board) is 
from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which determined the Veteran had not 
submitted new and material evidence and, therefore, declined 
to reopen his previously denied, unappealed claim for 
service connection for ptosis.  The RO also denied the 
Veteran's claim for entitlement to service connection for 
residuals of loss of teeth due to periodontitis.

In his February 2008 substantive appeal (on VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge 
(VLJ) of the Board at the local RO (Travel Board hearing).  
In a January 2010 letter, he was notified that his hearing 
had been scheduled for February 25, 2010.  In a subsequent 
February 2010 letter, the Veteran stated that he wished to 
withdraw his request for a hearing.  So his hearing request 
is considered withdrawn.  38 C.F.R. § 20.704(e) (2009).

The issue of entitlement to service connection for residuals 
of loss of teeth due to periodontitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a November 1998 rating decision, the RO denied the 
Veteran's claim for service connection for ptosis.  The RO 
sent him a letter that same month notifying him of that 
decision and apprising him of his procedural and appellate 
rights, and he did not appeal.

2.  Additional evidence pertaining to the claim of 
entitlement to service connection for ptosis and vision 
problems received since the November 1998 decision is 
duplicative or cumulative of evidence previously considered, 
and does not relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The RO's November 1998 decision denying service 
connection for ptosis is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

2.  New and material evidence has not been received to 
reopen the claim for service connection for ptosis and 
vision problems.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and 
an analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the 
error was outcome determinative.  In Sanders, the Supreme 
Court rejected the lower Federal Circuit's framework (see 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, 
rather than requiring the appellant - as the pleading party, 
to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
could conclude generally that a specific type of error is 
more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 129 S.Ct.1696 
(2009).  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Veterans Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication 
of his claims, and therefore found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 
2006 and February 2007.  The letters informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  

Note also that both letters complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  See Dingess/Hartman, supra. 

In addition, the February 2007 VCAA notice letter informed 
the Veteran of what constituted new and material evidence to 
reopen his previously denied, unappealed claim for service 
connection for ptosis.  This letter complied with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), since it apprised him of 
the specific reasons the claim was previously denied, in 
addition to explaining the type of evidence and information 
needed to establish the Veteran's underlying entitlement to 
service connection (in the event the claim was reopened).  
See, too, VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

VA also fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim that 
is obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO obtained his service treatment 
records (STRs), Social Security Administration (SSA) 
records, VA treatment records, and lay statements in support 
of his claim.  

The Board notes that an etiological opinion has not been 
obtained for the claim.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) 
an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  
There is, however, an exception when, as here, there is a 
petition to reopen a previously denied, unappealed claim.  
According to 38 C.F.R. § 3.159(c)(4)(iii), there is no 
obligation to provide an examination for a medical nexus 
opinion unless and until there is new and material evidence 
to reopen the previously denied, unappealed claim.  And, 
here, there is no such new and material evidence concerning 
the claim for service connection for ptosis, so no 
requirement to schedule an examination for a medical nexus 
opinion.
 
Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for Ptosis

The RO denied the Veteran's petition to reopen his claim for 
service connection for ptosis and vision problems in the 
April 2007 rating decision at issue - determining he had not 
submitted new and material evidence to warrant reopening the 
claim.  The Board also must make this threshold preliminary 
determination as to whether new and material evidence has 
been submitted, before proceeding further, because it 
affects the Board's jurisdiction to reach the underling 
claim for service connection and adjudicate it on the merits 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380 
(1383-4 (Fed. Cir. 1996).  See also Bulter v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that new and 
material evidence has not been submitted, then its analysis 
must end, as further analysis is neither required nor 
permitted.  See Barnett, 83 F.3d at 1383-4.

The RO initially considered - and denied, this claim in 
November 1998.  As cause for denying this claim, the RO 
pointed out there was (at least at that time) no evidence 
establishing the Veteran's pre-existing ptosis was 
aggravated by his active military service.  The RO sent him 
a letter later in November 1998 notifying him of that 
decision and apprising him of his procedural and appellate 
rights, and he did not appeal.  Therefore, that decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.302, 20.1103 (2009).

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and 
not appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108 (West 2002).

The Veteran filed his petition to reopen this claim in 
August 2005.  For petitions to reopen, as here, filed on or 
after August 29, 2001, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be 
opened.  It must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims is 
evidence that has been added to the record since that final 
and binding November 1998 rating decision.  See Evans v. 
Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is 
that added to the record since the last final denial on any 
basis).

The additional evidence received since that November 1998 
denial consists of:  VA treatment records, lay statements, 
and SSA records.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  

However, none of this additional evidence suggests the 
Veteran's pre-existing ptosis was aggravated by his active 
military service.  See, e.g., Hickson v. West, 11 Vet. App. 
374, 378 (1998).  See, too, Morton v. Principi, 3 Vet. App. 
508 (1992) (per curiam) (medical records merely describing 
the Veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen claim 
for service connection based on new and material evidence.).  
Furthermore, the Veteran, as a layperson, cannot establish 
this causal nexus (link) himself, so his testimony 
attempting to do this is insufficient to reopen his claim.  
See Routen v. Brown, 10 Vet. App. 183, 186, (1997) ("[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. 5108").  

It is also worth mentioning that a VA treatment record from 
February 2004 shows another eye diagnosis, bilateral myopia 
with presbyopia.  And even accepting that diagnosis, in lieu 
of ptosis, the bilateral myopia with presbyopia has not been 
linked to the Veteran's military service, including 
especially to any specific incident or event in service.  
See Clemons v. Shinseki, 23 Vet App 1 (2009) (the scope of a 
health disability claim includes any disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  Moreover, refractive error of the eye is not a 
disease or injury in the meaning of applicable legislation 
for VA disability compensation purposes.  38 C.F.R. § 4.9 
(2009).  

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for ptosis and 
vision problems.  38 U.S.C.A. § 5108.  Furthermore, inasmuch 
as the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been submitted, the 
application to reopen the claim for service connection for 
ptosis is denied.




REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

The Veteran asserts that his current dental problems, 
including loss of his teeth and periodontitis, are due to 
his service-connected jaw fracture disability, which 
resulted from a trauma he sustained during his active 
military service.  To date, the Veteran has not been 
provided a medical opinion.  Therefore, a medical opinion is 
needed regarding the etiology of the Veteran's current 
dental problems.  The Board needs this opinion to fairly 
decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate VA examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not (i.e., 50 
percent or more probable) that 
the Veteran's current dental symptoms, 
including the loss of his teeth and 
periodontitis, are proximately due to, 
the result of, or chronically aggravated 
by the already service-connected jaw 
fracture disability.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  Then readjudicate the Veteran's 
claim in light of the additional 
evidence.  If the claim is not granted 
to his satisfaction, send the Veteran 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claim.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


